DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 and 5/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US PG Pub. 2011/0298075 to Teramoto (hereinafter Teramoto) or, in the alternative, under 35 U.S.C. 103 as obvious over Teramoto in view of US Pat. No. 8,193,555 to Lin et al. (hereinafter Lin).
Regarding claims 1 and 19, Teramoto discloses an imaging apparatus, comprising: an imaging structure (image pickup device, Figs. 1a) including: an imaging element (“light-receiving sensor 40”, Figs. 1a) that converts received light into electric charge; a transparent substrate (cover glass 60, Figs. 1a) disposed on the imaging element; at least one lens (wafer lens 20, Fig. 1a) disposed on the transparent substrate; an infrared cut filter (IR cut filter 70, Figs. 1a) between the transparent substrate and the at least one lens; and an air cavity (“IR-cut filer 70 is arranged inside spacer 7” and “As shown in FIGS. 2 and 4, spacer 7 has a shape of rectangular frame” and further manufactured according to: “spacer 7 on which IR-cut filter has been attached previously is put on base 100 having a flat shape”, “by using alignment jig 120, lens unit 3 is aligned with spacer 7 and is fixed and bonded with adhesive”, “When lens unit 3 is bonded and fixed to spacer 7, adhesive formed of photo-curable resin may be previously applied between them”, and “After that, similarly to the step of bonding and fixing lens unit 3 to spacer 7, spacer 7 (on which lens unit 3 has been already bonded and fixed) is boded and fixed to sensor unit 5”; Fig. 1a; [0040]-[0099]) between the transparent substrate and the at least one lens (Figs. 1a).
Teramoto discloses a signal processing unit (“output electric signal to an external device (which is not illustrated) after carrying out photoelectric conversion for the received light”; [0067]).
As a first note, the structure of an “air cavity” is given the broadest reasonable interpretation in light of the Specifications. In [0027] of the Specifications, Applicant distinguishes between a cavity and an air layer of a cavity and further discloses a method of manufacturing the air layer: “a cavity layer including an air layer, the cavity layer being formed between the lower layer lens and the solid-state imaging element, the manufacturing method including: fixing the solid-state imaging element to a circuit substrate; and mounting the lower layer lens on the solid-state imaging element such that the cavity layer is formed”.  This disclosure is repeated in [0028] and is analogously repeated in [0055], [0056], [0065-]-[0067], etc. throughout the Specifications.  As would be understood by a person having ordinary skill in the art, “an air cavity” is understood to be a volume capable of holding air and the air within the cavity is repeatedly referred to as “an air layer”.  Further, the method of manufacturing in Teramoto evidences that a jig transports and aligns a lens structure along with the spacer 7 and filter 70 (see Fig. 5) to adjoin the subsystem with the lower assembly having the sensor (see Fig. 6).  A person having ordinary skill in the art would understand that a “spacer” embodied as “a rectangular frame” as disclosed in [0040]-[0099] having a filter positioned “within”, reasonably conveys volumes capable of including an air layer.  Further the method of moving, aligning, and fastening the spacer 7 to the sensor assembly does not include a step of injection or any other filling of the volume depicted and described of the rectangular spacer frame.  In summary, Teramoto evidences anticipation of the claimed air cavity between the substrate and the IR cut filter and further evidences anticipation of an air layer within the air cavity necessitated by the manufacturing methods disclosed.
On page 8 of the 8/30/2022 Remarks, Applicant argues that Teramoto “does not appear to include any description of this unlabeled layer, let alone a description that the layer is or includes an air cavity”.  This argument has, in part, been addressed above.  The above argument relies only on evidence presented in the previous rejections. As such, there appears to be a disagreement as to that which the claim requires and that which the prior art teaches.  Further, it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention and the burden of proof shifts to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  As would be understood from the disclosure of Teramoto, the only step of providing a structure/element within the rectangular frame 7 is providing the IR cut filter 70 and thus for the cavity in the rectangular frame 7 formed by the spacer 7 and the filter 70 to not be a cavity including an air layer, then it would necessitate that Teramoto is silent about providing an additional structure/element that is not air. 
Regardless of the agreement as to whether Teramoto anticipates the air layer, a person having ordinary skill in the art would understand the modification to Teramoto to provide an cavity including an air layer would have been nonetheless obvious in view of Lin.
Lin discloses an air cavity (“air space 28”, Fig. 11) between a transparent substrate (“transparent substrate 11”, Fig. 11) and an infrared cut filter (“IR cut filter 12”, Fig. 11).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the IR filter and substrate structure having an air layer as taught by Lin with the system as disclosed by Teramoto.  The motivation to provide the filter and substrate secured by adhesive would have been to provide an airtight space that is free from environmental contaminants that would degrade optical performance via dust and moisture (“prevent impurities and moisture from contacting the sensitive area of the chip”).
Regarding claim 2, Teramoto discloses the at least one lens includes a first surface (lens section 24a, Figs. 1a & 9a) and a second surface (lens section 26a, Figs. 1a & 9a) opposite to the first surface, and the first surface includes a concave portion (concave lens section 24a, Fig. 1a & 9a).
Regarding claims 3 and 20, Teramoto discloses the second surface (lens section 26a, Fig. 9a) includes at least one protrusion (spacers 26c, Fig. 9a) fixed to the transparent substrate.
Regarding claim 4, Teramoto discloses wherein the at least one protrusion is fixed to the transparent substrate by an adhesive (“When lens unit 3 and sensor unit 5 are bonded together, adhesive made of photo-curable resin may be applied on an area between 26e of molded section 26 and cover glass 60 in advance, and light may be emitted toward the applied area after the alignment of lens unit 3 is completed”; [0114]).
Regarding claim 12, Teramoto discloses the infrared cut filter is adhered to the second surface of the at least one lens (Figs. 1a).
Regarding claim 13, Teramoto discloses the at least one lens includes a plurality of lenses (Figs. 1a & 9a).  
Regarding claim 15, Teramoto discloses the transparent substrate is glass (“cover glass 60”, Fig. 1a).
Regarding claim 16, Teramoto discloses the at least one lens includes a first surface (section 24a, Fig. 1a) and a second surface (section 26a, Fig. 1a) opposite to the first surface, the second surface includes at least one protrusion (spacer 7 protrudes from lens 26b, Fig. 1a) fixed to the infrared cut filter (Fig. 1a).
  Regarding claim 17, Teramoto discloses the at least one protrusion  is at a peripheral of the at least one lens (spacer  7 is at peripheral portion 26b, Fig. 1a).
 Regarding claim 18, Teramoto discloses the at least one protrusion is fixed to the infrared cut filter at a peripheral of the infrared cut filter (spacer 7 is fixed at peripheral portion of filter 70, Fig. 1a).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto, or alternatively Teramoto in view of Lin, as applied to Claim 2, and further in view of US 2010/0079635 to Yano et al. (hereinafter Yano).
Regarding claim 5, Teramoto discloses a circuit substrate (package 50, Fig. 1a) including a circuit (package 50 hosts light receiving element 40 and necessarily includes a circuit, Figs. 1 & 9a);  a spacer (spacer 7 and cover package 30, Fig. 1a) including at least one fixing portion that guides the imaging structure to a desired position on the circuit substrate when the imaging structure is mounted on the circuit substrate (Fig. 1a); and a light absorbing material disposed on at least one side surface of the imaging structure such that that light absorbing material is between the imaging structure and the at least one fixing portion.  
Teramoto discloses the claimed invention as cited above though does not explicitly disclose a light absorbing material disposed on at least one side surface of the imaging structure such that that light absorbing material is between the imaging structure and the at least one fixing portion.  
Yano discloses a spacer (light shielding holder 402, Fig. 17) including at least one fixing portion (section 406c and adjoining structures providing spacing, Fig. 17; [0300]) that guides the imaging structure to a desired position on the circuit substrate when the imaging structure is mounted on the circuit substrate (Fig. 1a); and a light absorbing material (light shielding plate 410, Fig. 17; [0303]) disposed on at least one side surface of the imaging structure such that that light absorbing material is between the imaging structure and the at least one fixing portion (Fig. 17).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light absorbing material as taught by Yano with the system as disclosed by Teramoto.  The motivation would have been to prevent unwanted internal reflections from interfering with imaging light intended to be captured from the designed field of view. 
Regarding claim 6, Yano discloses the at least one side surface of the imaging structure includes a side surface of the at least one lens (light shielding plate 410, Fig 17).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light absorbing material as taught by Yano with the system as disclosed by Teramoto.  The motivation would have been to prevent unwanted internal reflections from interfering with imaging light intended to be captured from the designed field of view. 
Regarding claim 7, Yano discloses the light absorbing material is disposed on the first surface of the at least one lens  (light shielding plate 410, Fig 17).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light absorbing material as taught by Yano with the system as disclosed by Teramoto.  The motivation would have been to prevent unwanted internal reflections from interfering with imaging light intended to be captured from the designed field of view. 
Regarding claim 8, Teramoto discloses the at least one fixing portion includes four fixing portions that guide the imaging structure to the desired position (covr package 30, Fig. 1 & 3).
Regarding claim 9, Teramoto discloses the four fixing portions are defined by a cavity in the spacer and have shapes that guide respective corners of the imaging structure to the desired position (Figs. 1 & 3), and the at least one side surface of the imaging structure includes side surfaces at locations that correspond to the respective corner (Figs. 1 & 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto, or Teramoto in view of Lin, as applied to Claim 2, and further in view of KR 10-2010-0030523 Kim et al. (hereinafter Kim).
Regarding claim 10, Teramoto discloses the claimed invention as cited above though does not explicitly disclose the light absorbing material is disposed on an entirety of the side surfaces at the locations that correspond to the respective corners.  
Kim discloses the light absorbing material is disposed on an entirety of the side surfaces at the locations that correspond to the respective corners (“Figure 14 is a sectional view of a camera module according to another embodiment. In this embodiment, referring to the embodiment described above, and further described in reference to the light-shielding film…  the camera module includes a light-shielding film 70. The light-shielding film 70 covers the side of the lens assembly (10) side of the upper surface of the first support and the sensing chip 120, 40. The light-shielding film 70 blocks the light.”; Fig. 14) 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light shielding material on lens sides as taught by Kim with the system as disclosed by Teramoto.  The motivation would have been to reduce unwanted internally reflections from reflective surfaces.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto as applied to Claim 1, and further in view of US 2004/0165095 to Shimizu (hereinafter Shimizu).
Regarding claim 11, Teramoto discloses the at least one lens includes a first surface and a second surface opposite to the first surface and closer to the imaging element than the first surface (Fig. 1a).
Teramoto discloses the claimed invention as cited above though does not explicitly disclose: the at least one lens includes a first surface and a second surface opposite to the first surface and closer to the imaging element than the first surface, and the infrared cut filter is adhered to the second surface of the at least one lens.
Shimizu discloses the infrared cut filter is adhered to the second surface of the at least one lens (filter coating 3 applied to either surface, Figs. 1(a) and 1(b); [0050]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a filter coating as taught by Shimizu with the system as disclosed by Teramoto.  The motivation would have been gleaned from the following statement: “the infrared ray filter as a component may be eliminated, and thus downsizing may easily be realized” ([0035]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto as applied to Claim 1, and further in view of US Pat. No. 8,780,458 to Sano et al. (hereinafter Sano).
Regarding claim 14, Teramoto discloses the imaging structure further comprises: a lens stack including a plurality of lenses (Figs. 1a & 9a), wherein the lens stack is spaced apart from the at least one lens (Figs. 1a & 9a).
Teramoto discloses the claimed invention as cited above though does not explicitly disclose: an actuator that supports the lens stack.  
Sano an actuator that supports the lens stack (“third lens L3 and the fourth lens L4 are coupled with a cylindrical connecting member CY between them, and they are integrally driven in the optical axis direction by a not shown actuator to focus”; col. 9, ll. 40-60).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an actuator as taught by Sano with the system as disclosed by Teramoto.  The motivation would have been to alleviate spherical aberration (col. 3, ll. 45-57).

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
On page 8 of the Response, Applicant argues that Teramoto does not have a description of the structural portion relied upon in the rejection (previously presented, and presented above).  As stated in the rejection above, the claim requires “an air cavity” and does not require an “air layer” as disclosed in the Specifications as two distinguishable elements.  Further, the combination of describing the spacer 7 as a rectangular frame shown in Figs. 1a-1b, the method of assembling the apparatus by adhering the sub-assemblies with the disclosed jig, and that which a person having ordinary skill in the art would understand the silence as to an additional material/element between filter 70 and cover glass 60 is a teaching that there is no additional material/element in the space relied upon in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872